Decision of this court, handed down May 15, 1946 (ante, p. 971), amended to read as follows: This is an appeal by an employer and two of its insurance carriers, the Travelers Insurance Company and the Maryland Casualty Company, from an award to claimant made by the State Industrial Board [now Workmen’s Compensation Board], The appeal involves an award for partial disability against three insurance companies, equally, from June 12, 1944, to October 20, 1944, as a result of three separate and distinct accidents. The third insurance company, the Merchants Mutual Casualty. Company, has not appealed. The evidence sustains the determination of the board. Award affirmed, with costs to the Merchants Mutual Casualty Company, against the carriers, Travelers Insurance Company and Maryland Casually Company, appellants. All concur.